DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Rejections - 35 USC § 103
Claims 18-20, 22-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over NAGASAKA Yushi et al (IDS Reference, US 20180027456), hereinafter NAGASAKA, in view of MITSUI Katsuhiro et al (IDS Reference, US 20180035339) , hereafter MITSUI, and further in view of NPL (IDS Reference, R3-143089, Introduction of Dual Connectivity, Ericsson, 3GPP TSG-RAN WG3 Meeting #86, 17th - 21st November 2014), hereinafter NPL.
Regarding claims 18 and 22, NAGASAKA teaches, a Secondary Radio Access Network (RAN) node (NAGASAKA: Fig. 8 “SeNB 200-2”) / method in a Secondary Radio Access Network (RAN) node comprising: 
at least one memory storing instructions (NAGASAKA: Fig. 3, 230 “MEMORY”), and at least one processor configured to process the instructions to (NAGASAKA: Fig. 3, 240 “PROCESSOR”) : 
operate a Secondary Cell Group (SCG) (NAGASAKA: [0062] “a group of M cells managed by the SeNB 200-2 is referred to as a "secondary cell group (SCG)."),
 communicate with a radio terminal configured to perform dual connectivity using the SCG and a Master Cell Group (MCG) operated by a first Master RAN node (NAGASAKA: Fig. 8 “S-MeNB 200-1”, “UE 100”, “SeNB 200-2”, [0062] “In the dual connectivity scheme, the UE 100 can perform the carrier aggregation using N cells managed by the MeNB 200-1 (first Master RAN node) and M cells managed by the SeNB 200-2 at the same time”.), 
receive from a second Master RAN node, during a handover procedure from the first Master RAN node to the second Master RAN node, a Secondary RAN Node Addition Request message including a Secondary RAN node UE X2AP ID (NAGASAKA: Fig. 9, “ 2. SeNB ADDITION REQUEST (SOURCE SIDE SeNB UE X2AP ID)”; [0093] “the addition request may include the source side SeNB UE X2AP ID”), and 
While teaching, reject a Secondary RAN Node Addition Request procedure corresponding to the Secondary RAN Node Addition Request message (NAGASAKA: [0095] “Upon receiving the addition request, the SeNB 200-2 determines whether the addition request is approved or rejected”), 
NAGASAKA does not expressly teach, reject a Secondary RAN Node Addition Request procedure corresponding to the Secondary RAN Node Addition Request message by using a Secondary RAN Node Addition Reject message.
However, in the same field of endeavor, MITSUI teaches, reject a Secondary RAN Node Addition Request procedure corresponding to the Secondary RAN Node Addition Request message by using a Secondary RAN Node Addition Reject message (MITSUI: [0369] “SeNB may implicitly understand occurrence of the inter MeNB handover without SeNB change, if the SeNB UE X2AP ID is included in the message”, [372] “[0372] It should be considered that there are 3 abnormal conditions in the procedure of inter MeNB handover without SeNB change. These all conditions can be described as following table 6;”, [0373] “Condition 1: Handover Request Acknowledge with SeNB Addition/Modification Request Reject”, teaching Addition Reject message from SeNB, when SeNB decides to reject Addition Request message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NAGASAKA’s Secondary RAN node to include that rejection to the Addition Request is sent in an Addition Reject message.
This would have been obvious because it would motivate one of ordinary skill in the art to better control handover procedure in dual connectivity scheme, by enabling source and target base stations to determine necessary change in the secondary base station (MITSUI: [0007]).
NAGASAKA and MITSUI do not expressly teach, in a case where the Secondary RAN node UE X2AP ID included in the Secondary RAN Node Addition Request message does not match any identity that is used to identify the radio terminal in the Secondary RAN node.
However, in the same field of endeavor, NPL teaches, in a case where the Secondary RAN node UE X2AP ID included in the Secondary RAN Node Addition Request message does not match any identity that is used to identify the radio terminal in the Secondary RAN node (NPL: The document teaches the common general knowledge of the X2AP communication involving accepting or rejecting a Request Message based on “UE X2AP ID”. In particular, pages 33 and 36 disclosing the SENB ADDITION REJECT/SENB MODIFICATION REQUEST REJECT and indicating that " the SeNB sends the SENB ADDITION REJECT message with an appropriate cause value to the MeNB.", pages 64 and 69 disclosing that the SENB ADDITION REJECT/SENB MODIFICATION REQUEST REJECT message contains an IE Cause, and finally page 78 disclosing the list of cause implemented, and in particular “Radio Network Layer Cause / Unknown Old eNB UE X2AP ID” which disclosed the case where the SeNB does not retrieve the UE X2AP provided by the MENB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NAGASAKA and MITSUI’s Secondary RAN node to include that the Addition Reject message is sent when there is no match of “SeNB UE X2AP ID”.
This would have been obvious because it would motivate one of ordinary skill in the art to introduce dual Connectivity in E-UTRAN (NPL: Title).
Regarding claims 19 and 23, NAGASAKA, in view of MITSUI and NPL, teaches the Secondary RAN node/method, as outlined above in the rejection of claims 18 and 22.
wherein the Secondary RAN node UE X2AP ID is an identifier that is used to uniquely identify the radio terminal on the interface between the first Master RAN node and the Secondary RAN Node (NAGASAKA: [0093] “The SeNB 200-2 can specify a UE serving as the target of the handover request using at least one of the identifiers (the "source side SeNB UE X2AP ID" and the "source side MeNB UE X2AP ID"), teaching a terminal identifier used on the X2AP interface between S-MeNB and SeNB).
Regarding claims 20 and 24, NAGASAKA, in view of MITSUI and NPL, teaches the Secondary RAN node/method, as outlined above in the rejection of claims 19 and 23.
NAGASAKA further teaches, wherein the Secondary RAN node UE X2AP ID implicitly indicates a change of a master RAN node in the dual connectivity for the radio terminal (NAGASAKA: Fig. 9 “HANDOVER REQUEST (SOURCE SIDE SeNB UE X2AP ID)”, teaching radio terminal identifier implicitly indicates a change of a master RAN node by including SeNB UE X2AP ID in the Handover Request message, as described in the Spec [0052] “in order to implicitly indicate the change of the MeNB in DC for the UE 4, the additional information element(s) contained in the handover request message (Step 301) may include a radio terminal identifier (i.e., SeNB UE X2AP ID) that is allocated by the SeNB 2 to uniquely identify the UE 4 on the inter-base station interface (i.e., X2 interface) between the S-MeNB 1 and the SeNB 2”).
Regarding claims 30 and 31, NAGASAKA, in view of MITSUI and NPL, teaches the Secondary RAN node/method, as outlined above in the rejection of claims 18 and 22.
NAGASAKA and MITSUI do not expressly teach, wherein the Secondary RAN Node Addition Reject message includes a cause indicating that the Secondary RAN node UE X2AP ID included in the Secondary RAN Node Addition Request message is not appropriate.
However, in the same field of endeavor, NPL teaches, wherein the Secondary RAN Node Addition Reject message includes a cause indicating that the Secondary RAN node UE X2AP ID included in the Secondary RAN Node Addition Request message is not appropriate (NPL: Ch. 9.1.x.3 “SENB ADDITION REJECT ... Cause M 9.2.6”; Ch. 9.2.6 “Cause >>Radio Network Layer Cause ENUMERATED (...Unknown Old eNB UE X2AP ID, Unknown Pair of UE X2AP ID”, teaching Secondary RAN Node Addition Reject message includes a Cause that indicates Unknown old eNB UE X2AP ID, which implies previously assigned by an eNB (e.g. SeNB).

This would have been obvious because it would motivate one of ordinary skill in the art to introduce dual Connectivity in E-UTRAN (NPL: Title).

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NAGASAKA, in view of MITSUI and NPL, and further in view of XU Jian et al (IDS Reference, US 20170195935) , hereinafter XU.
Regarding claims 21 and 25, NAGASAKA, in view of MITSUI and NPL, teaches the Secondary RAN node/method, as outlined above in the rejection of claims 18 and 22.
NAGASAKA and MITSUI do not expressly teach, wherein the at least one processor is configured to, in response to receiving a Secondary RAN Node Release Request message from the first Master RAN node in a case where the Secondary RAN node UE X2AP ID included in the Secondary RAN node Addition Request message matches the identity that is used to identify the radio terminal in the Secondary RAN node, replace an SCG configuration for the dual connectivity in cooperation with the first Master RAN node with a modified SCG configuration for dual connectivity in cooperation with the second Master RAN node.
However, in the same field of endeavor, XU teaches, wherein the at least one processor is configured to, in response to receiving a Secondary RAN Node Release Request message from the first Master RAN node in a case where the Secondary RAN node UE X2AP ID included in the Secondary RAN node Addition Request message matches the identity that is used to identify the radio terminal in the Secondary RAN node, replace an SCG configuration for the dual connectivity in cooperation with the first Master RAN node with a modified SCG configuration for dual connectivity in cooperation with the second Master RAN node (XU: Fig. 15, S1510, S1511, S1521 “SeNB .../Release Request - Indication of SeNB Bearers...”; [0107] “the second indicator may indicate the SeNB so that the SeNB can identify the UE. The second indicator may be realized by the old SeNB UE X2AP ID”, [0115] “SeNB Release Request message may include a fifth indicator. The fifth indicator may indicate that each SeNB bearer is to be kept in the SeNB. The fifth indicator may further indicate that each SeNB bearer is to be handed over to the target MeNB. ...in case keeping is successful”, [0164], teaching receiving ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NAGASAKA, MITSUI and NPL’s Secondary RAN node/method to include that SCG configuration in the SeNB is modified when SenB Release Request is received from the first Master node, and when keeping the configuration was successful during SeNB Addition Request and Acknowledge.
This would have been obvious because it would motivate one of ordinary skill in the art to effectively perform Inter-MeNB handover without SeNB change  by transmitting a SeNB release request message including an indication of keeping the bearers of the SeNB (XU: [0006], [0015]).











Response to Arguments
Applicant’s arguments with respect to independent claim 18 have been considered but are moot because the new ground of rejection relies on a new reference that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nokia, IDS Reference R3-150525 Open issue resolution for handover enhancement, April 20- 24, 2015.
Huawi, IDS Reference R3-141066, introduction of SeNB Addition Preparation Procedure, May 19-23, 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472